Title: General Orders, 6 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 6th 1776
Parole Greenwich.Countersign Kent.


The Court of enquiry whereof Genl Green was president, appointed to enquire into the Complaint of Col. Hubbart Pay Master General of the New Hampshire Forces against Col. Stark—The Court have reported the State of the Evidences given in before them, by which it appears that Col. Hubbarts Complaints were well founded—All further proceedings are suspended, Col. Stark having made such Acknowledgments to the injured parties as will in all probability be accepted as satisfactory.
The Colonel, or Officer commanding each Regiment, is to examine minutely into the quantity, and condition of their ammunition, and make report of the Average Number of Rounds, they are possessed of, to their respective Brigadiers, without delay, and immediately thereupon the Brigadiers are to lay this their report before the General.
The Armourers are required to be very exact & diligent, at their business; if they are known to do work for any others, than those of the army, they will be brought to the severest punishment,

or if they presume to charge a Soldier for any repair done to his Arms, they will also be called to as strict an account.
An exact report to be made of all the Cartridges in the different Magazines—Those now employed in making Cartridges are to be constant and diligent at their work.
The Arms which have been delivered out of the public Stores, are not to be put in the hands of the Commissioned Officers: The Colonels of the several Regiments are to be answerable that this Order is duly attended to.
